J-S30026-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JOHN EARL POOLE, JR.                       :
                                               :
                       Appellant               :   No. 1739 WDA 2019

            Appeal from the PCRA Order Entered October 28, 2019
    In the Court of Common Pleas of Erie County Criminal Division at No(s):
                          CP-25-CR-0001472-2017


BEFORE:      MURRAY, J., McLAUGHLIN, J., and STEVENS, P.J.E.*

MEMORANDUM BY McLAUGHLIN, J.:                        FILED OCTOBER 07, 2020

        John Earl Poole, Jr. appeals the denial of his request for relief under the

Post Conviction Relief Act (“PCRA”). See 42 Pa.C.S.A. §§ 9541-9546. We

affirm on the basis of the PCRA court’s opinion.

        Poole pleaded guilty in March 2018 to third-degree murder and

robbery.1 The facts giving rise to these convictions are as follows:

           On February 5, 2017, [Poole] and his friend, Robert
           McCarthy, (hereinafter “the victim”) were drinking alcohol
           and smoking crack in the victim’s apartment located at 539
           East 9th Street in Erie, PA. At some point in the evening,
           [Poole] stabbed the victim several times in the head and
           neck, causing the victim’s demise. [Poole] also took the
           victim’s wallet and a bottle of his prescription medication
           and left the victim’s apartment. Several hours later, [Poole]
           returned to the victim’s apartment, doused the victim with
           an accelerant, and set his body on fire.
____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   18 Pa.C.S.A. §§ 2502(c) and 3701(a)(1)(i), respectively.
J-S30026-20



Memorandum Opinion and Order, filed 10/28/19, at 1 (quoting Pa.R.A.P.

1925(a) Op., filed 10/16/18, at 1).

      The trial court sentenced Poole to 20 to 40 years’ incarceration for the

murder conviction and imposed a consecutive term of 10 to 20 years in prison

for the robbery conviction. We affirmed the judgment of sentence.

Commonwealth v. Poole, No. 1034 WDA 2018, 2019 WL 1294466

(Pa.Super. filed Mar. 20, 2019) (unpublished memorandum).

      Poole filed the instant timely PCRA petition in April 2019. The PCRA court

appointed counsel who filed an amended PCRA petition. Poole claimed that

new evidence entitled him to withdraw his guilty plea. The evidence at issue

was the alleged confession of another man, Regis Brown, that he had in fact

committed the murder. The PCRA court held an evidentiary hearing and denied

the petition. See Memorandum Op. and Order. This timely appeal followed.

The PCRA court and Poole satisfied the requirement of Pa.R.A.P. 1925.

      Poole raises the following issue before this Court:

         Whether the lower court committed legal error and abused
         its discretion in failing to grant collateral relief in the nature
         of the provision of leave to [Poole] to withdraw his guilty
         pleas in that the predicate cited by the lower court for denial
         of relief was the rejection of the confession of Regis Brown
         to the subject crimes subsequent to the guilty pleas as not
         credible should not be given any deference or affirmed by
         this court as said evaluation of credibility of the Brown
         confession was arbitrary and capricious in contravention of
         relevant evidence from the series of evidentiary hearings
         and reasonable inferences derivable therefrom?

Poole’s Br. at 2.


                                       -2-
J-S30026-20



      When reviewing the denial of PCRA relief, we determine “whether the

PCRA court’s determination is supported by evidence of record and whether it

is free of legal error.” Commonwealth v. Hart, 199 A.3d 475, 481 (Pa.Super.

2018) (citation omitted).

      A petitioner asserting an after-discovered evidence claim under the

PCRA must plead and prove that: “‘(1) the evidence has been discovered after

trial and it could not have been obtained at or prior to trial through reasonable

diligence; (2) the evidence is not cumulative; (3) it is not being used solely to

impeach credibility; and (4) it would likely compel a different verdict.’”

Commonwealth        v. Cox,    146   A.3d   221,   228   (Pa.   2016)   (quoting

Commonwealth v. D’Amato, 856 A.2d 806, 823 (Pa. 2004)).

      Poole’s claim that after-discovered evidence entitles him to withdraw his

guilty plea is not clearly cognizable under the PCRA. Rather, the PCRA’s after-

discovered evidence provision affords relief from convictions and sentences

resulting from “[t]he unavailability at the time of trial of exculpatory evidence

that has subsequently become available and would have changed the outcome

of the trial if it had been introduced.” 42 Pa.C.S.A. § 9543(b)(2)(vi). Where a

defendant had pleaded guilty it is incongruous to say that new evidence would

“change the outcome of the trial if it had been introduced,” as there was no

trial. Under prior law, however, such claims were cognizable in post-conviction

proceedings. See Commonwealth v Peoples, 319 A.2d 679, 681 (Pa. 1974)




                                      -3-
J-S30026-20



(construing the Post Conviction Hearing Act).2 We do not need to resolve this

question, however, because even if such claims are cognizable under the

PCRA, we agree with the PCRA court that Poole’s after-discovered evidence

claim fails on its own terms.

       Here, the PCRA court stated that the parties agreed that Poole had

satisfied the first three factors of his after-discovered evidence claim.

Therefore the grant or denial of his petition depended upon the last factor:

whether the evidence would likely compel a different verdict. The court

concluded that Poole had failed to prove this factor because Brown’s statement

lacked credibility “due to significant inconsistencies and discrepancies between

Brown’s statement and the facts of the crime.” 1925(a) Op., filed 1/22/20, at

1, 7. The PCRA court summarized a portion of these discrepancies as follows:

          [S]urveillance footage in which Brown’s vehicle was never
          seen at or near the crime scene (yet [Poole’s] vehicle was
          present at all times relevant to the murder and subsequent
          arson); Brown’s vague and incorrect descriptions of the
          victim’s home; Brown’s report of the suspected murder
          weapon and number of stab wounds which was wholly
          inconsistent with the autopsy report; the fact that Brown
          reported that the victim fell to the floor upon being stabbed
          yet the evidence indicated the victim had bled out on the
          couch; Brown’s failure to mention the body was burned; and
          the utter lack of physical evidence linking Brown to the
          murder. Brown’s information seemed contrived and
          conveniently obtained from published news reports, media


____________________________________________


2At least one panel of this Court has determined that such relief continues to
be available under the PCRA. See Commonwealth v. Perez, No. 1704 EDA
2018, 2019 WL 4338336, at *3 (Pa.Super. Sept. 12, 2019) (unpublished
memorandum).

                                           -4-
J-S30026-20


            coverage and, of course, his nearly three (3) months spent
            with [Poole] in the Erie County Prison.

Id. at 8.

      The court then referenced the overwhelming evidence against Poole,

and pointed out that Poole had voluntarily pleaded guilty to the murder.

            [T]he victim’s wallet and pill bottle found in [Poole’s] vehicle
            the morning after the murder, along with a towel containing
            the victim’s blood found in [Poole’s] trunk; eyewitness
            reports that [Poole] was the last person seen with the victim
            the night of the murder; video surveillance depicting [Poole]
            wearing one pair of clothes prior to the murder and a
            different outfit subsequent; video surveillance of [Poole’]s
            vehicle in close proximity to the victim’s home at the
            approximate times of the murder and also the subsequent
            arson; the absence of any identification of Brown in the
            vicinity of [the victim’s] apartment and no presence of
            Brown’s vehicle in the area; and [Poole’s] own statements
            and behavior at the police station the morning following the
            murder. Finally, and perhaps most importantly, the Court
            considered [Poole’s] own knowing, voluntary, and intelligent
            guilty plea to the murder and robbery of [the victim].

Id. at 8-9.

      After a review of the parties’ briefs, the certified record, and the relevant

law, we find no error or abuse of discretion in the PCRA court’s analysis. We

thus affirm on the basis of the well-reasoned Memorandum Opinion and Order

of the Honorable John J. Trucilla. See Memorandum Op. and Order at 1-32.

      Order affirmed.




                                         -5-
J-S30026-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/7/2020




                          -6-
 COMMONWEALTH OF PENNSYLVANIA                       :         IN THE COURT OF COMMON PLEAS
                                                              OF ERIE COUNTY, PENNSYLVANIA
                       V.                                     CRIMINAL DIVISION
 JOHN EARL POOLE, JR.,                                        No. 1472 2017




                             MEMORANDUM OPINION AND ORDER

 October 28, 2019.     This matter is before this Court on John Earl Poole, Jr.'s (hereinafter "Petitioner")

 Motion for Post Conviction Collateral Relief (hereinafter "PCRA") filed on
                                                                            April 11, 2019, and
 supplemented by Attorney William Hathaway on July 19, 2019. After an independent
                                                                                  review of the
 record, consideration of Petitioner's pro se PCRA, the Supplemental PCRA
                                                                          filed by PCRA counsel, the
Responses filed by the Commonwealth, the evidence presented at the evidentiary hearings
                                                                                        conducted on
September 30, 2019 and October 7, 2019, and the evidence presented at the status
                                                                                 conference held on
October 15, 2019, this Court finds that Petitioner has failed to prove a meritorious
                                                                                     claim under the Post
Conviction Relief Act (PCRA). Accordingly, Petitioner's request for relief is hereby
                                                                                     DENIED,



                                   Factual and Procedural History
       The relevant 'factual history was set forth in the undersigned's Opinion of October 16,
                                                                                               2018:
          On February 5, 2017, Defendant and his friend, Robert McCarthy, (hereinafter "the
          victim") were drinking alcohol and smoking crack in the victim's apartment located at
          539 East 9th Street in Erie, PA. At some point in the. evening, Defendant stabbed the
          victim several times in the head and neck, causing the victim's demise, Defendant
          also took the victim's wallet and a bottle of his prescription medication and left the
          victim's apartment. Several hours later, the Defendant returned to the victim's
          apartment, doused the victim with an accelerant, and set his body on fire,

(1925(a) Opinion, October 16, 2018, 1),




                                                    1
            Additionally, relevant to the proceedings sub juclice, the fottowing
                                                                                 facts were elicited during the
   hearing on Petitioner's Omnibus Pretrial Motion on October 9,
                                                                 2017. On February 5, 2017, through the
   investigation conducted by the City of Erie Police Department ("EPD")
                                                                         subsequent to the discovery of
   the victim's body, Petitioner was identified as a person of
                                                               interest. (Notes of Testimony, Omnibus Pre -
   Trial Motion, October 9, 2017, hereinafter "N.T,
                                                    October 9, 2017", 6). At approximately 10:00 a.m. on

  February 6, 2017, Petitioner voluntarily drove himself to the EPD to
                                                                       speak with the investigators about a

  homicide. (N.T., October 9, 2017, 6-7). Petitioner was read his rights and
                                                                             signed a Miranda waiver.
  (N.T., October 9, 2017, 8).         Petitioner also consented to a search of his vehicle, a search of his cell

  phone, and    a   search of his jacket. (N.T., October 9, 2017, 14-21). The victim's
                                                                                       personal items were
  found in Petitioner's' vehicle, including the victim's prescription pill bottle
                                                                                  and wallet. (NT., October 9,
  2017, 92-93). Further, a towel with the victim's blood was also
                                                                  recovered from Petitioner's vehicle.
  (N.T., October 9, 2017, 93). Petitioner was the last person to see the
                                                                         victim alive. (N.T., October 9,
 2017, 95). Additionally, Petitioner's vehicle was seen outside the
                                                                    victim's apartment on surveillance
 video. (N.T., October 9, 2017, 95-97).

           As a result, on June 7, 2017, Petitioner was charged by Criminal
                                                                            Information with Criminal
 Homicide/First Degree Murder, Possessing Instruments of Crime, Aggravated Assault,
                                                                                    seven counts of
 Recklessly Endangering Another Person, Robbery, Receiving Stolen Property, two
                                                                                counts of Arson,
 Abuse of a Corpse, Theft by Unlawful Taking, and Tampering With Physical
                                                                          Evidence.'                                    The
 Commonwealth and Petitioner reached a plea agreement where Petitioner would plead guilty to
                                                                                             Murder
of the Third Degree and Robbery.2 In exchange, the Commonwealth would nolle pros the
                                                                                     remaining
charges.



118 P.S. § 2501(a)/ 18 P.S. § 2502(a); 18 Pa.C.S.A. § 907(a); 18 Pa,C S.A. §
                                                                             2702(a)(1); 18 Pa.C.S.A. § 2705; 18 Pa.C.S.A. §
3701(a)(1), 18 Pa.C.S.A. § 3295(a); 18 Pa,C.S,A. § 3301(a)(1) and (c)(2); 18 Pa.C.S.A. § 5510; 18
                                                                                                   Pa.C.S.A. § 3291(a); 18
Pa.C.S.A. § 3301(c)(2); and 18 Pa.C.S.A. § 4910(1), respectively.
118 P.S. § 2501(a)! 18 P.S. § 2502(c) arid 18 Pa.C.S.A. §3701(a)(1)

                                                             2
          On March 15, 2018, four days before jury selection was
                                                                 set to commence, the Petitioner
  appeared before this Court and entered negotiated guilty pleas to
                                                                    the charges of Murder of the Third
  Degree (reduced from Murder of the First Degree) and
                                                       Robbery. All remaining charges were thereby

  withdrawn. At the time of the guilty plea, an extensive guilty plea colloquy was
                                                                                   conducted by this Court
  wherein this Court determined Petitioner knowingly, voluntarily,
                                                                   and intelligently entered his plea of
  guilty to the charges set forth above. (See Plea and
                                                       Sentencing Transcript, March 15, 2018, hereinafter

  "Tr., March 15, 2018").    Immediately following entry of the guilty plea, Petitioner waived a
                                                                                                 pre -
 sentence investigative report and elected to proceed with sentencing. See
                                                                           42 Pa.C.S.A.        §    9731. The
 Court sentenced Petitioner at Count One, Murder of the Third Degree,
                                                                      to a term of twenty (20) years to

 forty (40) years of incarceration, and at Count Eleven, Robbery, to a
                                                                       term of ten (10) years to twenty
 (20) years of incarceration consecutive to Count One. (See
                                                            Sentencing Order, March 15, 2018).
        On July 13, 2018, Petitioner filed a pro se "Notice of Appeal
                                                                      (nunc pro tune)" [sic]. The Court
 directed Petitioner t6 file a statement of errors complained of on appeal
                                                                           pursuant to Pa.R.A.P. 1925(b).
 On October 3, 2018; Counsel for Petitioner filed a Statement   of Intent to File Anders Brief as   well as an
 Application to Withdraw as Counsel. The Court issued its 1925(a) Opinion on
                                                                             October 16, 2018.
        On February 22, 2019, while the direct appeal was still pending with
                                                                             the Pennsylvania Superior
Court, Petitioner filed a pro se PCRA in which he raised the exact issues as he
                                                                                has raised in the PCRA
sub judice.   By Order of March 18, 2019, the Court dismissed the February 22, 2019
                                                                                    PCRA as a
premature filing and outside of the Court's jurisdiction. (See Memorandum
                                                                          Opinion and Order, March
18, 2019).

       On March 20, 2019, the Superior Court of Pennsylvania affirmed Petitioner's judgment
                                                                                            of
sentence and granted the Application to Withdraw as Counsel. Commonwealth        v.   Poole, No. 1034 WDA
2018 (Pa. Super. 2019).



                                                   3
         Subsequently, Petitioner filed the instant pm se Motion for Post
                                                                          Conviction Collateral Relief on
 April 11, 2019. Attorney William Hathaway was appointed by this
                                                                 Court on April 24, 2019. On May
 21, 2019, Attorney Hathaway filed a Motion for
                                                Extension      of Time, requesting sixty days to file        a
 Supplement to the PCRA. This extension request was granted by Order of
                                                                        May 23, 2019. On July 19,
 2019, Attorney Hathaway filed a Supplement to Motion for Post
                                                               Conviction Collateral Relief
 (hereinafter "PCRA"). At the Court's direction, the Commonwealth filed a
                                                                          Response to the PCRA on
 August 8, 2019.     After reviewing the filings, the Court directed the Commonwealth to file
                                                                                              a
 Supplemental Response for further clarification of some key evidentiary issues.
                                                                                 The Commonwealth
filed the Supplemental Response on September 11, 2019.

        Due to the matters raised in the PCRA, the Court concluded the claim set forth
                                                                                       by the Petitioner
in the PCRA and the Responses received from the
                                                Commonwealth ".        .   raised material issues of fact"
requiring an evidentiary hearing pursuant to Pa,R,Crim.P. 908.     Thereafter, the Court conducted an
evidentiary hearing commencing on September 30, 2019 and continued on October
                                                                              7, 2019, to consider

the merits of Petitioner's claim,   Prior to rendering a decision, the Court scheduled a final status

conference on October 15, 2019, to provide counsel the opportunity to supplement
                                                                                 the record with
additional evidence or argument. At this hearing, the Commonwealth
                                                                   submitted Commonwealth
Exhibits 4A, 45, 4C. and 5, and rested. Petitioner offered no further evidence or testimony.
                                                                                             Therefore,
the record was closed.




                                                  4
                                                               Discussion
     I.       Relevant Legal Principles

              In the PCRA. Petitioner claims, inter lia,
                                                         he is entitled to withdraw his guilty plea
                                                                                                    pursuant to
     42   Par.S.A, §9543(a)(2)(vi), which provides relief where a
                                                                  petitioner can prove "Mlle unavailability                            at
     the time of trial of exculpatory evidence
                                                 that has subsequently become available and
                                                                                               would have
     changed the outcome of the trial if it had
                                                been introduced," 42 Pa.C.S.A. §
                                                                                 9543(a)(2)(vi). Petitioner
     alleges a number of claims in his PCRA
                                                    seeking the withdrawal of his guilty plea
                                                                                               couched as after -
     discovered evidence. Dissecting the claims, it
                                                         becomes clear the only issue of legal
                                                                                               significance, and
    agreed to by the pardes, is whether the
                                                confession of an inmate by the name of Regis Brown
                                                                                                         is after-
    discovered evidence that would justify the
                                                            withdrawal of Petitioner's guilty plea?          The
    Commonwealth's Response to the PCRA filed on August 8,
                                                                    2019 posits Brown's alleged confession had
    no indicia of reliability and
                                  Petitioner's guilty plea was not unlawfully induced,




2  In his pro se PCRA, Petitioner attached "Exhibit
                                                      C", a copy of a statement allegedly signed by an
 Corder, regarding verbal statements allegedly made by                                                    inmate named Alexander
                                                            Brown as well as reference to a letter by Brown and
 Corder. Additionally, Corder sent an ex parte                                                                       intercepted by
                                                 letter to the Court which was forwarded to counsel, and
 the District Attorney's office. However, neither                                                             sent another letter to
                                                  "Exhibit C," the intercepted letter, nor the letters to the
 Attorney's office were admitted into evidence.                                                                Court or the District
   Subsequent to the pro se PCRA and as discussed infra, at the
                                                                    evidentiary hearing testimony was provided directly by the
Pennsylvania State Troopers who interviewed Brown, The Court
                                                                    was further provided with a copy of the actual
the interview between the Troopers and Brown,                                                                          recording of
                                                     marked as Courtroom Exhibit 2, 2A. Due to the
evidence submitted on behalf of Petitioner and the                                                           significant additional
                                                     Commonwealth, as well as both parties' informal confirmation that
intended to interview or present Corder as a witness, the                                                                   neither
                                                              Court can glean no relevance to Corder's involvement
being the catalyst for the filing of the PCRA. Therefore,                                                                other than
                                                             the Court will not rely on the statement by Corder
thepro se PCRA in its analysis and instead will rely on the                                                         submitted with
                                                              evidence properly of record.


                                                                5
          A.         Alleged Brady Violation

         As a preliminary matter, in the Supplement to PCRA
                                                            Petitioner raised a claim that the
  Commonwealth had engaged in a Brady violation in failing to disclose
                                                                       Brown's confession. This Court
 notes the United States Supreme Court has held the due process
                                                                requirement of Brady does not extend to
 the postconviction context, as a convicted criminal
                                                     defendant ".          .   .   does not have the same liberty
 interests as   a   free man." District Attorney's Office for Third Judicial District     v.   Osborne, 557 U.S. 52,
 68 (2009). Rather, the inquiry      of a claim of after -discovered evidence after conviction and sentencing is
 governed by the state procedures for postconviction relief rather than the
                                                                            Brady framework. Id. at 69.
 Consequently, Petitioner's allegation of a Brady violation is not a matter for this
                                                                                     PCRA Petition or this
 Court's consideration. However, out of an abundance of caution, this Court
                                                                            ordered the Commonwealth
 to specifically address the claim by identifying what
                                                       information,                if any, it had in its possession
 regarding Regis Brown's statements and his admission of killing Robert
                                                                        McCarthy. (See Order, August
27, 2019). The Court also sought this information for use in
                                                             addressing the issue of after-discovered
evidence.

       By Supplemental Response filed September 11, 2019, the
                                                              Commonwealth affirmed it had
received notice of the alleged confession by Regis Brown on or about
                                                                     September 21, 2018, more than
six months after Petitioner's entry of a guilty plea on March 15,
                                                                      2018. (See Commonwealth's

Supplemental Response to PCRA, September 11, 2019). At the evidentiary hearing on
                                                                                  September 30,
2019, Petitioner conceded and agreed there was no basis for a Brady claim
                                                                          upon receipt                      of the
Commonwealth's averment. Petitioner's claim of an alleged Brady violation is therefore
                                                                                       dismissed as
both moot and without legal relevance to this current PCRA.




                                                        6
                   B.        PCRA Claim of After-Discovered Evidence

          There are several avenues available to
                                                    a petitioner to seek relief under the
                                                                                           provisions of the
   PCRA. However, Petitioner asserts
                                       essentially only one basis for relief, that being his
                                                                                             claim of "after -
  discovered evidence." (See Supplement to
                                              Motion for PCRA, July 19, 2019). The Court,
                                                                                                   as well as
  PCRA counsel and the Commonwealth, agree
                                                 that only assessment and analysis of the "after
                                                                                                 -discovered
  evidence" subsection of the PCRA is relevant to
                                                   the case sub judice.

                  The Post -Conviction Relief Act, 42
                                                      Pa.C.S.A.   §   9541, et seq   Ipirovides for an action by which
  persons convicted of crimes they did not
                                                commit and persons serving illegal sentences
                                                                                                 may obtain
  collateral relief," 42 Pa,C.S.A. § 9542, Pursuant to 42
                                                           Pa.C.S.A. § 9543(a)(2)(iv), a Petitioner must
  ".. plead and prove by a preponderance of the
     .
                                                  evidence      (2) That the conviction or sentence resulted
                                                                      .   .




 from     .   (vi) The unavailability at the time of trial
              .    .
                                                           of exculpatory evidence that has subsequently
 become available and would have changed the
                                                    outcome of the trial if it had been introduced,"
                                                                                                          42
 Pa.C.S.A. § 9543(a)(2)(iv). Claims brought
                                                   under this subsection are commonly termed
                                                                                                     "after -
 discovered evidence claims" See, e.g.,
                                            Commonwealth v. Johnson, 179 A,3d 1105, 1123 (Pa.
                                                                                                     Super.
 2018).           In order
                         Petitioner to be eligible for post-conviction collateral
                              o
                                                                                   relief based upon after -
 discovered evidence, he must prove: "(I) the
                                                 evidence has been discovered after trial and it
                                                                                                   could not
have been obtained at or prior to trial through reasonable
                                                             diligence; (2) the evidence is not cumulative;
(3) it is not being used solely to impeach
                                           credibility; and (4) it would likely compel a different
                                                                                                   verdict."
Johnson at 1123 (citing Commonwealth v. Cox, 146 A.3d
                                                           221, 228 (2016)).
          All parties and the Court agree that the first
                                                         three prongs          of what constitutes after -discovered
evidence have been satisfied in this case. It is only
                                                      the fourth factor              - whether the after -discovered
evidence would likely compel a different verdict - that is
                                                           to be analyzed by the Court. In considering




                                                          7
  "whether the evidence would likely compel a different verdict," the court should consider ".                   .    the
  integrity of the alleged after -discovered evidence, the motive of those offering, the
                                                                                         evidence, and the
 overall strength of the evidence supporting the conviction." Commonwealth             v,   Padillas, 997 A.2d 356,
 365 (Pa.Super. 2010) (citations omitted).

         Thereby, this is the legal framework the Court will confine its analysis to. The Court
                                                                                                must
 consider whether the confession of Regis Brown is sufficient after -discovered evidence
                                                                                         that would likely
 compel a different verdict.      However, in this case, Petitioner entered        a    knowing, voluntary and
 intelligent guilty plea. Therefore, in the case sub judice, the issue is narrowed to whether application
                                                                                                          of
 the after -discovered evidence rule to the voluntariness of a guilty plea would compel this
                                                                                             Court to allow
 Petitioner to withdraw his plea. For the reasons set forth infra, Petitioner's request for
                                                                                            relief is DENIED
 and his guilty plea and sentence are again upheld.




        C.     Withdrawal of a Guilty Plea

        Generally, an appellant who has pleaded guilty "waives all claims and defenses other than
                                                                                                  those
sounding in the jurisdiction of the court, the validity of the plea, and what has been termed
                                                                                              the 'legality'
of the sentence imposed." Commonwealth       v.   Heaster, 171 A.3d 268, 271 (Pa.Super. 2017). A post -

sentence guilty plea may not be withdrawn absent          "... a showing of prejudice       on the order of manifest

injustice." Commonwealth     v.   Starr, 301 A.2d 592, 595 (Pa. 1973). "Manifest injustice may be

established if the plea was not tendered knowingly, intelligently, and voluntarily." Commonwealth                    v.


Broaden, 980 A.2d 124, 129 (Pa. Super. 2009) (citations omitted).




                                                      8
                Pennsylvania Rule of Criminal Procedure Rule 590 mandates that pleas
                                                                                     be taken in open court
      and that the court conduct a colloquy on the
                                                   record to ascertain whether a defendant is aware of his

      rights and the consequences of the plea.               See Pa.R.Crim.P. 590(A)(1),(3); Pa.R.Crim.P. 590(B)(2).

      "[W]here the record clearly demonstrates that a valid guilty plea
                                                                        colloquy was conducted, during which
      it became evident that the defendant understood the
                                                          nature of the charges against him, the voluntariness

     of the plea is established." Commonwealth                V.   Rush, 909 A.2d 805, 808 (Pa. Super. 2006) (citing

      Commonwealth          v.   McCauley, 797 A.2d 920, 922 (Pa. Super. 2001)); see also,
                                                                                           Pa.R.Crim.P. 590;
     Connnonwealth v. Kpou, 153 A.3d 1020, 1024 (Pa. Super. 2016). "A person
                                                                             who elects to plead guilty is
     bound by the statements he makes in open court while under
                                                                oath and he may not later assert grounds
     for withdrawing the plea which contradict the statements he made
                                                                      at his plea colloquy." Commonwealth
     v.   Turetsky, 925 A.2d 876, 881 (Pa. Super. 2007) (citing
                                                                Commonwealth             v.   Pollard, 832 A.2d 517, 524
     (Pa. Super. 2003)).         'A criminal defendant who elects to plead guilty has a         duty to answer questions
    truthfully." /a'.

              However, the Court is fully cognizant of the
                                                           Pennsylvania Supreme Court's holding in
    Commonwealth        v   Peoples, 319 A.2d 679 (Pa. 1974), wherein the high Court
                                                                                     determined "[ajny after -
    discovered evidence which would justify a new trial.... also entitle[s]
                                                                            a defendant to withdraw his guilty
    plea.'    Commonwealth          v.   Peoples at 681.     Despite the fact Peoples was decided under the Post

    Conviction Hearing Act (PCHA), the statutory predecessor of the PCRA,
                                                                          the holding continues to be
    applied in the context of after -discovered evidence claims. See, e.g.,
                                                                            Commonwealth                 v.   Heastet; supra,
at n.64; see also, Commonwealth               v.   Perez, 2019 WI. 4338336 (Pa.Super. September 12, 2019) (a non-

precedential memorandum cited for its "persuasive value" pursuant to 210 Pa.
                                                                             Code                   §   65.37).



4 Procedurally, Heaster involved a direct appeal and request for a post-sentence
                                                                                 motion to withdraw a guilty plea based on
after-discovered evidence pursuant to Pa.Crim.R.P. 720; however, the
                                                                       Pennsylvania Superior Court relied on Commonwealth
v. Peoples in analyzing the claim.


                                                                   9
          Peoples and the more recent Heaster and the line of cases that
                                                                         follow therefore suggest that the
  after -discovered evidence analysis applies to guilty pleas.
                                                               However, the Courts go no further in these
  holdings. Inevitably, in an after-discovered evidence assessment
                                                                   done in the context of a guilty plea,
  when considering whether the after -discovered evidence would
                                                                compel a different result, it is fair for a
  reviewing court to consider the underlying plea for the "overall
                                                                   strength of evidence supporting
  conviction," See Commonwealth      v.   Padillas, supra at 365. Consequently, this would warrant a
                                                                                                     review
 of the underlying knowledge, voluntariness, and intelligence of the
                                                                     guilty plea.
         Instantly, Petitioner's guilty plea was knowing, voluntary, and
                                                                         intelligent. (See Tr., March 15,
 2018, 3-9; 21-33; see also Statement of Understanding of Rights Prior to
                                                                          Guilty/No Contest Plea, March
 15, 2018).   Petitioner was found to be mentally competent, appropriately
                                                                           responsive, articulate, and
 capable of entering his plea. (See Tr., March 15, 2018, 7-9). The
                                                                   plea agreement was reviewed on the
 record and Petitioner acknowledged he understood his rights and
                                                                 the rights he would be giving up by
 entry of the plea. (See Tr., March 15, 2018, 18-22; 26).
                                                                 Petitioner confirmed he did not have any
 questions about the plea deal and verified he had knowingly and
                                                                 voluntarily signed the Statement of
 Understanding of Rights Prior to Guilty/No Contest Plea before the Court.
                                                                           (See Tr., March 15, 2018, 20-
22; 26). Petitioner affirmed in his colloquy that no one had forced
                                                                       or threatened him to enter the plea,
that lie was satisfied with plea counsel, and he entered the plea
                                                                  voluntarily, (See Tr., March 15, 2018, 21-
33). The Court found Petitioner's guilty pleas to Count One,
                                                             Murder       of the Third Degree, and Count
Eleven, Robbery, were knowing, voluntary, and intelligent as well as supported by
                                                                                        a   legal and factual

basis. (See Tr., March 15, 2018, 22-25).

       The record indicates the Court underwent an extensive plea colloquy with
                                                                                Petitioner to ensure his
understanding of his Constitutional rights and protections and the consequences of his
                                                                                       admission. He
was not forced, coerced or promised anything other than the terms of the
                                                                         plea agreement.                 His



                                                     10
 statements to the Court were knowing, voluntary, and intelligently made and supported the factual and

 legal basis for the plea. The Information setting forth the charges with the legal definitions and
                                                                                                    elements
 and the factors supporting these charges were read and explained to Petitioner. (See Tr., March 15,
                                                                                                     2018,

 23-25). He acknowledged his understanding of these elements and admitted to committing these
                                                                                              crimes
 under oath on the record. Id.

        He cannot now claim he gave false statements regarding his culpability for the murder of Mr.

McCarthy because he sees a convenient opportunity.          It is   well -established that ".   .    post -sentence
claims of innocence do not demonstrate manifest injustice."           Kpou, supra, at 1024.         In considering

Petitioner's PCRA claim, it is difficult for this Court to overcome the fact that Petitioner gave a knowing,

voluntary, and intelligent guilty plea. Petitioner's admission and plea is another important,           if not the
most important, factor impacting the "overall strength of the evidence supporting the conviction." See,

Commonwealth    v.   Padillas, supra at 365.

       Under this framework and the law and facts set forth below, the Court must continue its analysis

of Brown's statement as after -discovered evidence   to determine the   integrity of the statement, the motive

of Brown and Petitioner, and the overall strength of the Commonwealth's evidence supporting

Petitioner's conviction. See Commonwealth v. Padillas, supra at 365.




                                                     11
          D.      Analysis of Petitioner's After-Discovered Evidence:
                                                                      Regis Brown's Confession
          At the start of the evidentiary hearing,
                                                   both parties agreed with the Court that the appropriate

  assessment was an after -discovered evidence analysis
                                                        pursuant to 42 Pa.C.S.A.                                     §     9543(a)(2)(iv).
  Further, the parties stipulated prongs one, two, and
                                                       three were met regarding the after -discovered
  evidence claim. Therefore, the only issue remaining
                                                      before the Court is whether Petitioner can prove by
  a preponderance of the evidence that the
                                           after -discovered evidence, to -wit, Brown's alleged
                                                                                                confession,
  would "likely compel a different verdict."
                                             Commonwealth                      v.   Johnson, supra, at 1123; Commonwealth               v.

 Paddlers, supra, at 365; see also, 42 Pa.C.S.A.        §    9543(a)(2)(iv). Further, the credibility of such evidence
 is fully within the purview of the PCRA Court. See,
                                                     e.g., Commonwealth                            v.   Small, 189 A.3d 961, 978
 (Pa. 2018); Commonwealth              Treiber, 121    Aid
                                  v.                         435, 444 (Pa. 2015); Commonwealth                        v.   Johnson, 966
 A.2d 523, 537 (Pa. 2009); Commonwealth           v.   D'Amato, 856 A.2d 806, 825 (Pa. 2004); Commonwealth                             v.

 Williams, 732 A.2d 1167 (Pa. 1999); Commonwealth                     v.   Lehr, 583 A.2d 1234 (Pa, Super. 1990).

         "Matters of credibility are vested in the sound discretion of                  .   .. the PCRA court," Commonwealth
 v Lehr supra at 1236. In fact, it is the express duty
                                                       of the PCRA court to "render its own, independent
 findings of fact and conclusions of law concerning           .   .        credibility and the impact, if any, upon the truth-

determining process which can be discerned from such
                                                     testimony." Commonwealth                                   v.   Williams, supra,
at 1180-81; see also, Commonwealth v Small, supra, 776,
                                                        -Indeed, one of the primary reasons PCRA
hearings are held in the first place is so that credibility determinations
                                                                           can be made; otherwise, issues of
material fact could be decided on pleadings and affidavits alone."
                                                                   Commonwealth                            v.   Johnson, supra, at
539.

       In assessing the credibility       of testimony and evidence to determine if Petitioner has met his
burden of proof by a preponderance of the evidence, the Court will now
                                                                       undergo an intensive review of
the evidentiary hearing record.



                                                             12
             1.      Testimony of the Troopers

            On September 30, 2019, Petitioner presented the testimony of
                                                                         now -retired Trooper Joseph
   Vascetti and Trooper Justin Werner of the Pennsylvania State
                                                                Police ("PSP"). In September 2018, both
   Troopers were stationed at the New Castle barracks in Lawrence
                                                                  County, Pennsylvania and working in
   the criminal investigation unit. Trooper Vascetti had been
                                                              investigating the 1988 cold case homicide of
   Bryce Tompkins in Lawrence County, Pennsylvania. Trooper
                                                            Vascetti testified that in or about March
  2018, Regis Brown, previously known as Rex Knight,
                                                     confessed to murdering Tompkins. As a follow-
  up to the Tompkins homicide investigation, Troopers
                                                      Vascetti and Werner came to Erie, Pennsylvania on

  September 21, 2018 to conduct, another interview with Brown, who was
                                                                       incarcerated at the Erie County
  Prison. During the recorded interview (admitted as Courtroom
                                                               Exhibit 2, 2A), Troopers Vascetti and
  Werner asked Brown about the murder               of Robert McCarthy.5 In the interview, Brown confessed to
  murdering Robert McCarthy and stated that he did it because
                                                              McCarthy had reneged on an agreement
 involving drugs. It is this confession that is at the center of the
                                                                     PCRA set forth as after-discovered
 evidence.

          In the statement, Brown claimed on February 6, 2017,
                                                               he had driven his green 2008 Jeep Patriot

 to Mr. McCarthy's apartment to physically confront Mr. McCarthy
                                                                   about the agreement. Brown alleged
 the two parties had agreed to exchange cocaine for Vicodin pills.
                                                                   Brown stated he gave Mr. McCarthy
 the pills but Mt McCarthy had not given Brown the cocaine in
                                                              return.                          After repeated attempts to
collect, Brown stated he went to Mr. McCarthy's residence to get the
                                                                     cocaine or money for the pills.
When Brown arrived at the apartment and Mr. McCarthy gave him
                                                              another excuse, Brown stated he



5 Trooper Vascetti testified he
                                had received a request from Trooper Susan Edelhman of the PSP in. Erie to
Brown about the McCarthy murder, Trooper Eclelfunan was informed by Major                                      specifically ask.
                                                                                  Gat)/ Seymour from the Erie County Prison
that Brown had written a letter wherein Brown was taking responsibility for the
                                                                                  murder of Robert McCarthy and Brown was
concerned that "Big John" had "taken the case." All parties agree that "Big John" is a
                                                                                          reference to Petitioner, John Poole,
who is a physically large man at approximately 6'5" and 340 lbs. (See Sent. Tr.,
                                                                                   March 15, 2018, 45). In other words, the
reference "had taken the case" meant Petitioner had taken responsibility for the murder and
                                                                                            was serving a sentence for it,

                                                              13
  pulled out his 6 -inch hunting knife and stabbed Mr.
                                                       McCarthy three times in the neck. Brown noted Mt
  McCarthy fell to the floor and Brown had stood over top
                                                          of him and left without taking anything.
  Although evidence and reports indicate Mt McCarthy's upper torso
                                                                   was burned, Brown did not make
  any statements that he burned the body. Trooper Vescetti
                                                           testified Brown "felt bad" Petitioner was
 charged in the McCarthy murder and wanted to "clear things up,"
                                                                 Immediately after the interview the
 Troopers forwarded the information and recording up the PSP
                                                             chain of command per standard operating
 procedures. The following day, the PSP notified the City of Erie
                                                                  Police Department ("EPD") which in
 turn notified the Erie County District Attorney's office.

        Both Trooper Vascetti and Trooper Werner testified that Brown was
                                                                          cooperative and answered all
 of their questions during the interview. Both Troopers further opined
                                                                       that they felt Brown's confession
 was credible. However, and important to this Court's
                                                      assessment, both Troopers conceded they were in
no way involved with the Robert McCarthy homicide
                                                  investigation and did not have the benefit of
personal knowledge of the details of the McCarthy murder. The
                                                              Troopers had not read any reports
regarding the EPD's investigation and were not armed with any
                                                              knowledge of the McCarthy murder
prior to the interview. Additionally, the Troopers were unaware of
                                                                   whether Petitioner and Brown were
housed together at the Erie County Prison in March 2018 through May
                                                                     2018. Therefore, Brown could
not be confronted with the facts of Mr. McCarthy's murder and
                                                              Brown's statement went unverified and
simply accepted by the Troopers.      The Troopers had no further follow-up regarding the McCarthy

murder with Brown or any officials with Erie County.

       At the conclusion of the Troopers' testimony, Petitioner rested.




                                                    14
             2.      Testimony of the Commonwealth

             The Commonwealth presented the testimony of Erie County
                                                                     Assistant District Attorney Jeremy
     Lightner ("ADA Lightner"). ADA Lightner was the co -prosecutor for
                                                                        the McCarthy murder case, and as
     such was intimately familiar with the evidence at the
                                                           crime scene, witness statements, the autopsy
     report, the evidence recovered from Petitioner's vehicle, the
                                                                   surveillance footage around Mr. McCarthy's
     residence and neighborhood, and all other aspects of the investigation.6

            ADA Lightner testified that upon receipt of the infotmation from
                                                                             the PSP regarding Brown's
     alleged confession, the Erie County District Attorney's Office
                                                                    ("DA") investigated further.                           ADA
     Lightner listened to 'the tape of Brown's statement to Troopers Vascetti
                                                                              and Werner. ADA Lightner
     testified he found Brown's statement contrary to the facts and evidence
                                                                             of this case.
            ADA Lightner's testimony included references to discrepancies
                                                                          in Brown's statement to the
     Troopers. ADA Lightner's testimony revealed he was personally
                                                                   responsible for reviewing the video
    surveillance evidence obtained of Mr. McCarthy's neighborhood in and
                                                                         around the time of the murder
    (February 4 and 5, 2017). ADA Lightner testified that Brown's vehicle, a
                                                                             green Jeep Patriot, was never
    seen on the surveillance footage. Conversely, Petitioner's vehicle,
                                                                        a Dodge Charger, was viewed several

    times. In fact, not only did Petitioner's vehicle appear on the
                                                                     video, but it was seen parked in the
    vicinity of Mr. McCarthy's apartment at 539 E. 9th Street at
                                                                    all times relevant to the murder and

    subsequent arson.    As ADA Lightner explained, the fire had been called in by other
                                                                                         tenants in Mr.
    McCarthy's building at approximately 4:00 a.m. on February 5, 2017, at which time
                                                                                      Mr. McCarthy's

    charred body was discovered. ADA Lightner testified a timeline was
                                                                       reconstructed to determine what
happened to Mr. McCarthy by utilizing the autopsy report and video surveillance.
                                                                                 He stated the autopsy
report indicated Mr. McCarthy had been deceased at the time his body was
                                                                         ignited, and the physical


6The other co -prosecutor in this case, former Assistant District
                                                                  Attorney Robert Marion, has since left the Erie County
District Attorney's Office.

                                                              15
 evidence regarding the cause and manner of death, including the blood loss, indicated he had
                                                                                              died hours
 prior to the arson. ADA Lightner described that the primary surveillance footage near Mr. McCarthy's

 residence revealed Petitioner's Dodge Charger was the last vehicle parked in Mr. McCarthy's driveway

 on the evening   of February 4, 2017. He testified Petitioner's vehicle was observed on the video driving

 by the victim's residence multiple times later at night on February 4, 2017 and through
                                                                                         the early
 morning hours of February 5, 2017.       ADA Lightner explained footage from a second surveillance

 camera in the neighborhood showed the Dodge Charger parked nearby Mr. McCarthy's residence around

 4:00 a.m. on February 5, 2017, shortly before the report of the fire   at 539 E. 96 Street was called   in. He

 testified the fire at 539 E. 9th Street became visible on the primary surveillance video around the same

 time the Dodge Charger is seen leaving the area on the second surveillance video at approximately 4:00

a.m. ADA Lightner went on to conclude that based on the autopsy report, and the video footage, as well

as witness statements placing Petitioner with Mr. McCarthy on the evening          of February 4, 2017, the
Commonwealth's theory was that Petitioner murdered Mr. McCarthy at approximately 7:00 p.m. on

February 4, 2017. ADA Lightner continued and stated that because of the presence of Petitioner's

vehicle at the scene of the crime, and the later discovered evidence of personal items of the victim in

Petitioner's vehicle, the Commonwealth believed Petitioner returned to the victim's residence at

approximately 4:00 a.m. to burn the body in an attempt to conceal his involvement in the murder and

robbery.

       ADA Lightner testified that additional surveillance videos obtained from stores in the area

indicate Petitioner changed clothes after the murder and these clothes were never recovered.

       The autopsy report, which ADA Lightner reviewed with the medical examiner, Dr. Vey, indicated

Mt McCarthy had suffered nine stab wounds and the wounds were more consistent with an "unusual

sharp object." ADA Lightner testified that a blue, plastic, sharp -tipped object which appeared to have



                                                    16
  been broken off a larger object was found in the pool of
                                                           Mr. McCarthy's blood on the couch. ADA

  Lightner testified that Dr. Vey would have stated this item was
                                                                  consistent with the type of weapon used
  to murder Mr. McCarthy.     This is in complete conflict with Brown's testimony that he stabbed
                                                                                                  Mr,
  McCarthy three times with a 6 -inch knife,

         ADA Lightner testified that the physical evidence, including a large
                                                                              amount of blood on Mr.
 McCarthy's couch that had soaked through the couch and the lack of blood on the
                                                                                 floor near. Mr.
 McCarthy's charred ,body (See Commonwealth Exhibit 5) indicated Mr. McCarthy was
                                                                                  killed on the
 couch and then burned on the floor. This also refutes Brown's statement that he
                                                                                 stabbed Mr. McCarthy
 three times with the victim falling to the floor, and no statement by Brown
                                                                             regarding Mr. McCarthy on
 the couch or of the burning of Mr. McCarthy's body.

        In his testimony regarding the strength    of the Commonwealth's case against Petitioner, ADA
 Lightner noted that during the police interview the day following the
                                                                       murder, Petitioner made statements
 that he had "screwed up" and "he would never see his kids again."
                                                                   During the interview, Petitioner
 signed a consent for the detectives to search his vehicle, the Dodge Charger. Fle
                                                                                   told the detectives they
would find Mr. McCarthy's wallet and a bottle of prescription pills that
                                                                         belonged to Mr. McCarthy in the
center console of the vehicle. ADA Lightner testified that Petitioner was
                                                                          observed on video surveillance
from the Wine and Spirits store at approximately 7:15 p.m. on February 4, 2017,
                                                                                which according to the
Commonwealth's theory was shortly after Petitioner had killed Mr. McCarthy.           In the trunk of the

vehicle the detectives found. a Wine and Spirits bag with a receipt dated February 4,
                                                                                      2017 at 7:15 p.m.
Inside the bag, the detectives found Lysol spray, wipes, and a bloody towel.
                                                                                      Subsequent testing
confirmed the blood on the towel belonged to Mr. McCarthy.

       ADA Lightner testified that the most notable detail of the McCarthy murder aside from the nine

stab wounds was the fact that the body had been burned. However, Brown never
                                                                             mentioned burning Mr.


                                                   17
  McCarthy in his statement. ADA Lightner testified that Brown's
                                                                 confession did not contain any detail
  not made public.

         ADA Lightner also testified that the statement by Brown was
                                                                     eerily similar to a statement
  relayed to the DA's office by an inmate named Faysal
                                                       Muhammad. Muhammad, an acquaintance of
  Petitioner, contacted the DA's office to relay that another inmate
                                                                     named Tyree Salter had committed the
  murder of Robert McCarthy.      ADA Lightner stated that further investigation into this claim
                                                                                                 was
  unsubstantiated and without merit. Based on this, ADALightner drew a parallel
                                                                                to this case and viewed
 Brown's confession as another contrived attempt by Petitioner to avoid
                                                                        the consequences of his heinous
 act. As this opinion unfolds and the record is reviewed, the
                                                              Court agrees.

        ADA Lightner testified that throughout the investigation there
                                                                       was no evidence linking any
 individual other than Petitioner to the crimes. ADA Lightner reiterated
                                                                         that there was "not one iota of
 evidence" linking Regis Brown to Mr. McCarthy's murder and he
                                                               thereby felt Brown's statement was
 unbelievable and hardly exculpatory.

        To further support their position that Brown's confession
                                                                  was fabricated and bore no credible or

 evidentiary value, the Commonwealth called Detective Matthew Berarducci
                                                                         of the City of Erie Police
Department. Detective Berarducci was the lead investigator assigned to the
                                                                           McCarthy homicide along
with Detective Sean Bogart. In fact, Detective Berarducci attended Mr.
                                                                       McCarthy's autopsy. Detective
Berarducci elaborated on the extensive physical evidence connecting
                                                                    Petitioner to Mr. McCarthy's
murder, His direct involvement with the McCarthy homicide armed him, with the
                                                                              facts and details of the

murder. As further emphasized by Detective Berarducci, all evidence pointed to
                                                                               Petitioner.

       Detective Berarducci testified that after listening to Brown's statement, he also did not
                                                                                                 find it
credible. He explained there was no physical evidence, eyewitness testimony, or
                                                                                surveillance footage
linking Brown to the crime scene, When questioned about where the evidence
                                                                           indicated Mr. McCarthy


                                                   18
  had died, Detective Berarducci testified it was believed to be on
                                                                    the blood-soaked couch. (See

  Commonwealth Exhibit 5). This again refuted Brown's confession. Detective
                                                                            Berarducci referenced the
  plastic, sharp tip found in Mr. McCarthy's blood as being consistent
                                                                       with the weapon used to stab Mr.
  McCarthy. This was supported by Dr: Vey and his autopsy report and
                                                                     observations.
         Throughout the entirety of the investigation, Detective Berarducci had never
                                                                                      found any
  connection between Brown and Mr. McCarthy. He testified there was no
                                                                       evidence that Brown had
 murdered Mr. McCarthy. Detective Berarducci found no associations between
                                                                           Robert McCarthy and
 Brown. Brown was not known by Mr. McCarthy's family members or
                                                                associates, Detective Berarducci
 confirmed that neither the name Regis Brown nor "Rex Knight"
                                                              ever came up during the initial

 investigation into the McCarthy murder or any time after. Brown was never
                                                                           mentioned as a possible
 person of interest and had no known connection to Mr. McCarthy.

        To further support this testimony, Detective Berarducci noted
                                                                      that Brown was not a known drug
 dealer in the area. He explained the area where Mr. McCarthy's
                                                                residence is located is a high crime area
 with a high police presence where the police routinely and
                                                            proactively run license plates. A search of
police records by Detective Berarducci confirmed Brown's license
                                                                 plate never appeared on police scans
in the area, This also reinforces ADA Lightner's testimony
                                                           that his review of the video surveillance
footage of Robert McCarthy's residence and neighborhood never once
                                                                   revealed Brown's Jeep Patriot
which he claimed to have driven there the night of the murder.

       Further, Detective Berarducci testified that based on Brown's claim that
                                                                                he called Robert
McCarthy on February 4, 2017, he reviewed Mr. McCarthy's phone records. The
                                                                            records did not contain
any numbers connected to Brown,

       As follow-up to listening to Brown's taped statement, Detective
                                                                       Berarducci stated he and
Detective Bogart made several attempts to interview Brown, but were unsuccessful because
                                                                                         Brown had


                                                  19
  moved several times within the state prison system.      Finally, on September 19, 2019, Detective

  Berarducci and Detective Bogart located Brown and arranged for a
                                                                   face-to-face interview with him.
 However, before questioning even commenced, Brown refused to
                                                              speak with them, citing "legal and
 "health issues." No further interview was attempted.

        Finally, to demonstrate that Petitioner and Brown had ample
                                                                    opportunity to manufacture this
 scenario, the Commonwealth called Major Gary Seymour, Deputy
                                                              Warden of Security and Safety at the
 Erie County Prison, Deputy Seymour is the custodian of
                                                        records at the prison and authenticated the logs
 regarding the prison cell assignments of Petitioner and Brown
                                                               between March 2018 through May 2018
 (admitted as Commonwealth Exhibits 2 and 3).

        Major Seymour explained the configuration of the Erie County
                                                                     Prison and described how the
 prison is divided into "pods" which can hold up to 94 inmates
                                                               each. Each pod is then subdivided into
 four smaller groups of approximately 24 inmates ("A", "B",
                                                            "C", and "D") to limit the number of
inmates out of their cells at one time. When they are out of their
                                                                   cells, inmates have unmonitored and
face-to-face access to each other in the day room and/or the gym.
                                                                  Major Seymour confirmed Petitioner
and Brown were housed together at the Erie County Prison in pod
                                                                "F -B" and sleeping only three cells

apart from at least March 27, 2018 to May 15, 2018.         (See also, Commonwealth Exhibit 2 and
Commonwealth Exhibit 3).      Consequently, Petitioner was provided nearly unrestricted access and

opportunity to share facts of the McCarthy homicide with Brown.

       At the conclusion of Major Seymour's testimony, the Commonwealth
                                                                        rested.




                                                 20
         3.      Independent Credibility Determination by the Court

         Pursuant to the duty that a PCRA Court "render its own, independent findings
                                                                                      of fact and
 conclusions of law concerning [the] credibility and the impact, if any, upon the
                                                                                  truth -determining
 process which can be discerned from such testimony," this Court
                                                                 has undertaken an exhaustive and
 independent review of the after -discovered evidence and the entire record in
                                                                               making its determination
 that Brown's statement is not credible and therefore Petitioner is not
                                                                        entitled to relief. See,

 Commonwealth     v.   Williams, supra, at 1180-81; see also, Commonwealth It Small, supra, 978.

         At the close of the hearing on October 7, 2019, the Court directed the
                                                                                Commonwealth to provide
 the Court with a copy of the audio recording of Brown's alleged confession
                                                                            (Courtroom Exhibit 2, 2A),
 a copy of the investigative report (Courtroom Exhibit 3) and the autopsy
                                                                          report (Courtroom Exhibit 3A).
 The Court subsequently listened to Brown's recorded statement and reviewed the
                                                                                investigative report
and autopsy report.

        The Court scheduled a status conference for October 15, 2019 to allow the
                                                                                  parties to further
supplement the record. The Commonwealth supplemented the record with pictures of the
                                                                                     exterior of the
McCarthy residence at 539 E.      91h   Street (See Commonwealth Exhibits 4A, 4B, and 4C) and a picture of

the interior of the crime scene (See Commonwealth Exhibit 5). Commonwealth
                                                                           Exhibit            5   displayed the
blood-soaked couch and the victim's body lying on the floor next to the couch. It also showed
                                                                                              the

victim's charred upper torso.

        After reviewing the testimony of record, the exhibits, the statements and arguments of counsel,

and the relevant and applicable caselaw, the Court does not find the after -discovered
                                                                                       evidence of

Brown's confession credible or of sufficient reliability to justify the withdrawal of Petitioner's guilty

plea. Quite simply, it does not bear an indicia of reliability or the ring of truth necessary to carry the
                                                                                                           day
for satisfying the low threshold burden of preponderance of the evidence. Cognizant of its'duty to assess



                                                      21
  the credibility of evidence and whether the Petitioner's burden of
                                                                     preponderance of the evidence has
  been satisfied, the Court will undergo a review of the evidence of record.

            First, the Court determines that ADA Lightner, Detective
                                                                     Berarducci, and Major Seymour
  provided credible evidence which was independently corroborated by other
                                                                           evidence and the exhibits of
 record.

            Second, while the Court finds the testimony of Trooper Vaseetti and
                                                                                Trooper Werner was
 certainly credible as to their belief about the veracity of the alleged confession,
                                                                                     the Troopers simply did
 not have sufficient details about Mt McCarthy's murder to challenge
                                                                     Brown's statements. The Troopers
 were from Lawrence County and had never worked in Erie County. Trooper
                                                                        Vascetti had been called
 upon to question Brown because of the rapport they had built working on the
                                                                             Lawrence County murder.
 Trooper Werner had never even met Brown before. Neither Trooper was
                                                                     involved in the investigation of
 the McCarthy murder, nor did they participate in any further investigation
                                                                            subsequent to Brown's
 statements.

        Third, after review of Courtroom Exhibit 2, 2A, the audio recording, the Court
                                                                                       notes while
Brown's statement touched upon general details, such as the approximate location
                                                                                 of Mr. McCarthy's
home and Mr. McCarthy's physical description, these are details that could have
                                                                                easily been learned
through public sources or interaction with Petitioner. Crucially, Brown failed to provide
                                                                                          distinguishing
details that he would have known if he was the actual perpetrator of the crime. Brown
                                                                                      was unable to
provide these crucial facts because he did not murder Robert McCarthy - Petitioner did.

       The notable lack of credibility of Brown's confession is set forth as follows:

       1.       Brown indicated he was familiar with Robert McCarthy and had "dealt with him a couple

times and he seemed solid." (See Courtroom Exhibit 2, 2A). However, Brown's name never came up

during the investigation into Mr. McCarthy's homicide. Detective Berarducci testified there was no



                                                   22
  evidence that Brown was a known drug dealer in the area or
                                                             even an acquaintance of Robert McCarthy.
  Brown's license plate had never appeared on scans in the area,
                                                                 which would have been expected if
  Brown was dealing drugs in the area. There were no
                                                       witnesses placing Brown at the crime scene,
  whereas Petitioner was identified by
                                       Robert McCarthy's neighbor, Kim Barnes, as the last person
                                                                                                   seen
  with Mr. McCarthy on the evening of February 4,
                                                   2017. (See also, Commonwealth Exhibit 1).
                                                                                                  ADA
  Lightner's testimony further corroborated Detective
                                                      Berarducci's testimony regarding the lack of a
 connection between Mr. McCarthy and Brown, as his
                                                           review of the video surveillance of Robert
 McCarthy's residence and neighborhood never captured
                                                         Brown's vehicle. It did, however, consistently
 show Petitioner's Dodge Charger. There is absolutely no
                                                          independent evidence of any kind that Brown
 even knew Robert McCarthy and clearly nothing
                                                    connecting Brown to Robert McCarthy's homicide.
 The Court does not find Brown's statement that he
                                                   "knew" Robert McCarthy to be credible.
         2.        Brown stated he drove to McCatthy's residence in his green
                                                                              Jeep Patriot. (See Courtroom
 Exhibit 2, 2A). This is completely belied by the surveillance
                                                               footage obtained from the area the night of
 the,murder. Not only is there no footage of Brown's vehicle
                                                             parked nearby, but every other vehicle that
appeared in the footage was identified and none had a connection
                                                                 to Brown. As ADA Lightner testified,
he personally reviewed the entire surveillance video
                                                     and no vehicle matching or resembling a green Jeep
Patriot appears at any point. In fact, ADA Lightner testified at no
                                                                    time was a Jeep of any kind observed
the day or night of the murder (February 4 and 5, 2017).
                                                         Conversely, Petitioner's vehicle, a Dodge
Charger, was seen multiple times throughout the evening. The
                                                             Court finds ADA Lightner's testimony
reliable and corroborated by the credible testimony of Detective
                                                                 Berarducci that there was nothing
connecting Brown to Mr. McCarthy or to the crime scene. Therefore,
                                                                   these factors render Brown's
statement false.




                                                    23
            3.     Brown confessed that he called Mr. McCarthy on the
                                                                      telephone early in the evening
  before the murder prior to arriving at the residence.
                                                                (See Courtroom Exhibit 2, 2A).           Detective
  Berarducci testified there was no phone activity from Mr.
                                                            McCarthy's number after 6:15 p.m. on the
  evening of February 4, 2017. Upon receiving Brown's
                                                        confession, Detective Berarducci reviewed Mr.
 McCarthy's phone records and found no record of calls
                                                        with the, number connected to Brown. The
 phone records did, however, show phone calls between
                                                      Mr, McCarthy and Petitioner. The Court finds

 Brown's claim he called Mr. McCarthy the evening of
                                                     February 4, 2017 is not credible.
           4.     Brown identified the address of the McCarthy
                                                               residence as "592 East 9th Street" and
 described the residence as "a regular house" with "white
                                                          siding" and "little steps." (See Courtroom
 Exhibit 2, 2A).      First, the Court takes judicial notice that there is no
                                                                              "592 E.     9th   Street" in Erie,
 Pennsylvania, Further, "592" is not even an inverted
                                                      derivative of the correct address of 539 E.              9th
 Street, Mr, McCarthy's residence.         Next, Brown's description of the McCarthy residence is
                                                                                                  also
 inaccurate and lacks credibility. As depicted in the photos at
                                                                Commonwealth Exhibit 4A, 4B, and 4C,
 Mr. McCarthy's residence was not a "regular
                                             house" but was part of a larger house converted into
apartments. As police reports and testimony reveal, Mr. McCarthy's
                                                                   residence at 539 E.           9th   Street was
part of a four unit apartment complex. While the
                                                 portion encompassing 539 E.            9th   Street does have
white.   sit's, the front of the building is mainly comprised of brown stone.   There are no "little steps" to
the door; instead, the property has a large wooden
                                                   handicapped ramp leading up to the door. Mr.
McCarthy's apartment at 539 E.      9th   Street has a bright red door, red porch, and red iron post. When

asked by Trooper Vescetti to describe Mr. McCarthy's home, Brown
                                                                 never mentioned a home with a
handicapped ramp, or the apartment with a red door, or the house with the
                                                                          stone front facade and two
doors in the front. None of these unique and distinguishing factors
                                                                    were stated by Brown. Brown's

generic description and lack of detail reveal his unfamiliarity with Mr.
                                                                         McCarthy's residence and also


                                                      24
 rings untrue. The Court finds that Brown's claim that he was ever
                                                                   at Mr. McCarthy's home the night of
 the murder or any other night is not credible.

         5.             In his statement, Brown claimed he used a 6 -inch hunting
                                                                                  knife to attack Mr. McCarthy.
 (See Courtroom Exhibit 2, 2A). While it is true that Mr.
                                                          McCarthy was stabbed and the weapon was not
 located, there was an evidentiary inference that the
                                                      sharp plastic tip found in the puddle of blood on the

 couch was a remnant of the murder weapon as it was
                                                    consistent with the victim's wounds.                 ADA
 Lightner and Detective Berarducci testified that based upon
                                                             the investigation and a review by the
 forensic examiner, Dr. Vey, the pointed piece of plastic was
                                                              consistent with Mr. McCarthy's wounds.
Brown's claim that he used a hunting knife that he later "threw
                                                                into Lake Erie" also appears contrived.
        6.          Brown also stated he stabbed Mr. McCarthy three times.           He specifically stated he
stabbed Mr. McCarthy once "in the side of the neck," "in the
                                                             back of the neck," then again "in the side
of the neck." (See Courtroom Exhibit 2, 2A). This statement is entirely
                                                                        inconsistent with the forensic
findings. In the autopsy report (admitted as Courtroom Exhibit
                                                               3A), Dr Vey determined Mr. McCarthy
had been stabbed nine times. Specifically, the autopsy report
                                                              indicates:

       ANATOMIC DIAGNOSES:

              I.            NINE SHARP FORCE INJURY WOUNDS TO THE HEAD AND
                            NECK.
                   A.        SUPERFICIAL STAB WOUND TO THE LEFT OCCIPITAL
                             SCALP.
                             SUPERFICIAL SHARP FORCE INJURY WOUND TO THE
                             POSTERIOR MEDIAN MID NECK.
                   C.        FOUR PREDOMINANTLY SUPERFICIAL SHARP
                            FORCE INJURY INCISED WOUNDS TO THE LEFT SIDE
                            OF THE NECK.
                   D.       THREE STAB WOUNDS TO THE RIGHT SIDE OF THE
                            NECK.
                            1.    STAB WOUND #8 WITH PENETRATION INTO
                                  THE RIGHT INTERNAL CAROTID ARTERY
                                  AND HYPOPHARYNX.
                            2.    STAB WOUND #9 WITH PENEI RATION INTO
                                  THE LARYNGOPHARYNX.


                                                        25
  (Courtroom Exhibit 3A).      Clearly, Brown's claim that he stabbed Mr. McCarthy three times is in

 absolute conflict with the autopsy report and the fact that the victim suffered nine
                                                                                      stab wounds. This

 evidence belies Brown's confession.

         7.     Brown's statement is further dismantled by his claim that after stabbing Mr. McCarthy, he

 left him lying on his back in the living room. However, this is inconsistent with
                                                                                   the evidence at the

 crime scene. It was determined that Mr. McCarthy had bled out on his couch and was
                                                                                    moved to the
 floor before his body was burned. (See also, Commonwealth Exhibit 5). In fact,
                                                                                according to Detective
 Berarducci who was present at the scene of the crime, blood had "soaked through the
                                                                                     frame of the
 couch." Commonwealth Exhibit 5, the picture of the interior of the residence, shows Mr.
                                                                                         McCarthy's
 charred body lying on the floor next to a blood-soaked couch. There is no visible blood
                                                                                         on the floor.
 Therefore, Brown's claim that Mr. McCarthy was stabbed three times and fell to the floor
                                                                                          is again in

 conflict with the physical evidence at the crime scene and thus not credible.

        8.      Furthermore, Brown never mentioned anything about burning the body. Anyone with

first-hand knowledge of the crime would know Mr. McC,arthy's body was burned from the
                                                                                      waist up. As
ADA Lightner testified, that fact was so distinct that the case was locally known as "the
                                                                                          burned body
case." Detective Berarducci responded to the scene and took photographs of the body. The image of

Mr. McCarthy's charred body is depicted in Commonwealth Exhibit 5.          Though Petitioner may argue

that Brown committed the murder and someone else came back later and burned the body, there is
                                                                                               a

dearth of evidence supporting this theory. There was overwhelming testimony that nothing connected

Brown to this crime and the overall strength of the evidence against Petitioner was strong. The most

rational conclusion this Court can draw is because Brown lacked the knowledge of burning the body, he




                                                    26
 did not commit the murder.      Although perhaps not the most persuasive factor to discredit Brown's

 confession, it is a factor nonetheless worthy of consideration.

         Finally, in assessing the credibility of Brown's statement, it is not lost on the Court that Brown is

 serving life without parole for his double homicide and therefore faces no punitive consequences for

 admitting to another murder.    In fact, as testified to by Trooper Vascetti, Brown may be described as

 somewhat of a serial killer because of his suspected role in other homicides.

         Based on the above, the Court does not find Brown's alleged confession to be credible. The

vague details provided by Brown wholly conflict with the reality of the autopsy findings, the evidence at

the crime scene, and the other physical and circumstantial evidence linking Petitioner alone to the crime

(see   review of evidence and testimony from evidentiary hearing, supra).      Instead of specific details of

the crime, Brown provided somewhat generic descriptions which could easily be obtained from public

sources or the Petitioner himself. Having presided over all stages of Petitioner's case, this Court is

intimately familiar with the extensive media coverage it generated, which included details of the

homicide as well as depictions of the victim's home. Further, it does not take an extraordinary leap of

faith to think that Petitioner and Brown could not have concocted this scheme while they spent six

weeks together in the same pod at the Erie County Prison.

        The Court is not swayed by the general details Brown was able to provide in his statement.

Petitioner may argue that Brown correctly identified the block on which the homicide occurred; that he

identified the general location of the wounds; or that he gave an accurate physical description of Mr.

McCarthy. However, the credibility of Brown's statement disintegrates when the minutia and detail of

the crime is considered. The overall weight of Brown's statement crumbles under the weight of the

evidence and overall strength of the Commonwealth's case against Petitioner, including Petitioner's own




                                                    27
  plea of guilty. Quite simply, Brown's incredible account fails to
                                                                    survive as after-discovered evidence
  and consequently, Petitioner cannot satisfy his burden necessary
                                                                   for relief.

         The Court has canvassed the Pennsylvania appellate courts
                                                                   for precedent and guidance.
 However, there is limited Pennsylvania caselaw concerning cases
                                                                 involving a collateral appeal seeking
 relief based on after -discovered evidence and the withdrawal of a
                                                                    guilty plea. Making this case unique
 is that the after -discovered evidence is the confession to
                                                             a murder by another inmate.       However, the
 Court finds support for its finding in decisions by sister
                                                            -states faced with strikingly similar
 circumstances. For instance, in People      v.   Cress, 664 N.W.2d 174 (Mich. 2003), the Supreme Court of

 Michigan considered a confession by an inmate, Rimming, to a murder for which
                                                                               another man, Cress,
 was convicted and concluded the confession conflicted with the
                                                                established facts and that Ronning was
 not credible. In 1985, Cress was convicted of murdering seventeen -year
                                                                        -old Patty Rosansky. In 1997,
 Ronning, housed in a prison in Arkansas, agreed to confess to multiple murders in
                                                                                   exchange for a
transfer to a prison in Michigan closer to his family. In his alleged confession,
                                                                                  Ronning gave details
about the murder of Ms. Rosansky. Specifically, he stated she did not struggle; he
                                                                                   removed her clothing
but did not penetrate her anus; he murdered her by strangulation; and after she
                                                                                died he threw a rock at

her head. People   v.   Cress, supra, at 177. Ronning accompanied police twice to try to identify the crime

scene and described it as "a clearing" and a "flat piece of ground, a clearing next to a two -track."
                                                                                                      Id. at

180.

       The court in Cress conducted a hearing during which it heard testimony from four expert

witnesses regarding the manner of death, which was determined to be multiple blows to the victim's

head. Id. at 179, 182. The weapon used was described as a rod -shaped object. Id. The victim had
                                                                                                 been

anally penetrated. Id. Testimony was presented regarding the presence of defensive wounds on the

victim, and the lack of evidence of strangulation. Id. Most compelling to the court was Ronning's



                                                       28
  inability to identify the crime scene, as the victim's body was
                                                                  found not in a clearing, but in a ravine near
  identifiable landmarks. Id. at 180. The court stated: "When
                                                              looking at the differences between inmate's
  description and photos of crime scene, the difference in
                                                           topography and terrain is dramatic. When one
  compares his description of the crime scene to the actual
                                                            crime scene, the only reasonable conclusion
  one can draw is that Mr. Ronning didn't know where
                                                     the crime scene was because he did not commit the

  crime." Id. at 181 (internal citations omitted). The court
                                                             found Ronning's confession riddled with

 inconsistencies and concluded that he was not credible. Id. at 183.

             Likewise, in the case of State ex rel. Smith   v.   McBride, 681 S.E.2d 81 (W,Va. 2009), the Supreme

 Court of Appeals of West Virginia considered the confession
                                                             by a death row inmate, Sells, to the
 murders of a mother and daughter for which another man, Smith,
                                                                was convicted and found the
 confession to be incredible and not aligned with the true facts.              During Smith's trial, some of the
 compelling evidence introduced included Smith's admission that he stole the
                                                                             victims' car; the fact that a
 key was used to start the car and the car keys were kept inside the
                                                                     victims' house; Smith had stolen a
 VCR, CB radio and a Walkman, all of which were kept inside the victims'
                                                                         home; and the t -shirt Smith
was wearing belonged to the daughter and the daughter's blood was
                                                                  found on the shirt. State ex rd.
Smith   v.    McBride, supra, at 95.     Several years after Smith was convicted, Sells gave a videotaped
confession to prison officials at the Texas prison where he was serving on death row. Id. at
                                                                                             87. Sells
claimed he was actually the one who had killed the victims, stating he had met
                                                                               the daughter during a
drug deal and she allowed him to live in the attic (which he described as an
                                                                             upstairs apartment that had a
bedroom and bathroom) without the mother's knowledge. Id. After several days, the mother
                                                                                         discovered
Sells was living in the attic and after an argument Sells stabbed both victims. Id. Sells
                                                                                          stated there was
a dog in the house but he would        never harm a   clog. Id.      Sells described the crime scene as having a

brown couch with a black afghan. Id. He stated after the murder he stole a CB radio and left the house



                                                        29
     on foot. Id.   Sells acknowledged he and Smith were in
                                                            prison together for a period of time in West
     Virginia but claimed they did not have contact.
                                                     Id. at 87-89.

            During the hearing on the after -discovered
                                                              evidence of Sells' confession, the court heard
     testimony from the investigating officer that the
                                                        victims had two dogs, one of which was found
                                                                                                       killed
     and hidden in the laundry room. Id. at 88. The
                                                       only CB radio the victims had was the same one
                                                                                                       taken
     by Smith. Id. It was proven the victims
                                                    did not have a couch with a black afghan,
                                                                                                  and more
     importantly, the victims' home did not have an upstairs
                                                              bedroom and bathroom. Id. Upon review of the
     alleged confession and its discrepancies with the
                                                       facts of the case, the court found Sells confession was
    implausible and not credible. Id. at 96.

           Here, as the     coin    determined in Cress and McBride, this Court finds Brown's
                                                                                              alleged
    confession inconsistent with the facts of the case and simply
                                                                  not credible when considered in totality of
    all the facts and evidence   of record. Rather, this Court recognizes this after -discovered
                                                                                                 evidence claim
    as a desperate attempt by Petitioner to take
                                                 advantage            of the serendipitous circumstances of being
    housed together in pod F -B at the Erie County Prison with
                                                               Brown, who was an inmate who was being
    investigated for committing several other homicides (See testimony
                                                                       of Trooper Vascetti, supra).7 It is
 inconceivable that Petitioner and Brown weren't aware of each other
                                                                     when they were housed together in
pod F-B at the Etie County Prison for the better part of
                                                         two months with daily access to each other. It

does not require a stretch of the imagination to consider
                                                          Petitioner may have convinced Brown, an easy
target facing life imprisonment with no possibility of parole and
                                                                  already on the police radar for other




7
  Regis Brown was charged with two counts of Murder/Homicide, inter nlia,
                                                                          at Docket No. CP-25-CR-0001608-2018 in Erie
County, Pennsylvania for killing his wife and stepdaughter. Brown was also
                                                                              being investigated for the 1988 Lawrence
County murder of Bryce Tompkins, and was formally charged in that case in October
                                                                                  2018. Trooper Vascetti testified he also
suspects Brown may have murdered Dawn Morgan in Erie County in 1988, but the case
                                                                                       was ultimately cleared due to the
inability to establish cause or manner of death.


                                                           30
  murders, to take the fall for McCarthy's murder too. Brown's confession
                                                                          lacked the necessary detail to
  make it credible because he did not commit the murder of
                                                           Robert McCarthy. The Petitioner did.
        Petitioner has not met his,burden of proof. Specifically, he has not
                                                                             proven by a preponderance of
 the evidence that exculpatory evidence has become
                                                   available that would have changed the outcome          if it
 had been introduced. See 42 Pa.C.S.A.    §   9543(a)(2)(iv). The Court has considered the "integrity of the

 after-discovered evidence" of Brown's alleged confession and, as
                                                                  discussed in detail above, has found it
 lacks overall integrity.   See Commonwealth             Padillas, supra, at 365.
                                                   v.                               This is premised on the
 following: Brown had no known connections to the victim; the surveillance
                                                                           footage did not place his
 vehicle at or near the victim's residence; Brown's lack       of detail in describing the victim's home; the
 error in the number of wounds inflicted; and other inconsistencies as set
                                                                           forth in this Opinion, supra.
 Pursuant to Padillas, supra, the Court'has considered the various motivations of
                                                                                  Petitioner and Brown in
 offering the evidence and finds Petitioner certainly has a strong motive in being
                                                                                   permitted to withdraw
 his guilty plea while Brown truly has nothing to lose in taking the
                                                                     blame.         Id. The Court has also
considered the "overall strength of the evidence" against Petitioner and finds the
                                                                                   evidence supports the

Commonwealth's assertion that Petitioner was the individual who murdered Mr. McCarthy.
                                                                                       Id. This

would include the following substantial physical evidence connecting Petitioner to
                                                                                   Mr. McCarthy's
murder; Mr. McCarthy's personal items (wallet and pill bottle) found in Petitioner's vehicle; the towel

with the victim's blood found in Petitioner's vehicle; the cleaning supplies found in the
                                                                                          trunk of
Petitioner's car; witnesses placing Petitioner with Mr. McCarthy immediately prior to the murder;

Petitioner's changing his clothes subsequent to the murder; Petitioner's vehicle being in close proximity

to Mr. McCarthy's apartment at the approximate times of the murder and the subsequent fire; and

Petitioner's statements that he "screwed up" and "would never see his kids again." The overall strength




                                                        31
         of the Commonwealth's case is also bolstered by
                                                           Petitioner's own knowing, voluntary, and intelligent
         guilty plea to the murder and robbery of Robert McCarthy.

                 Therefore, on application of the after -discovered evidence analysis,
                                                                                       this Court finds there is
        nothing set forth by Petitioner that is likely to have
                                                               compelled a different outcome, and no manifest
        injustice has occurred to permit Petitioner to withdraw his guilty
                                                                           plea. Petitioner is not entitled to relief.




                                                              Conclusion
                Upon a review of the PCRA, the Supplemental PCRA, the responses
                                                                                by the Commonwealth, and
       the entirety of the record, including the evidential)/
                                                              hearing and exhibits, this Court has determined
       Petitioner's after-discovered evidence claim is patently frivolous and
                                                                              without factual or legal support.
       Rather, as discussed, in-depth supra, this Court views the claim as
                                                                           an opportunistic attempt by Petitioner
       to take advantage of a sensational local news story
                                                           to attempt to re -litigate convictions for which he

       accepted culpability and entered a knowing, voluntary, and
                                                                  intelligent guilty plea.                      Therefore,
      Petitioner's PCRA is hereby DISMISSED and his request for relief is
                                                                          DENIED. An Order will follow.



                                                           BY THE COURT:

                                                               77

                                                                   John J.   Trilla
                                                                                       27,,dire4
                                                                                      President Judge
                                                         /.flon.
                                                     C



cc:   Michael Bums, Esq., Office of the District Attorney
      William R. Hathaway, Esq., 1903 West 8th Street, PMB # 261, Erie, PA 16505
      John Earl Poole, Jr., #NK0508, SCI -Forest, Unit HA -2042, Box 945, Marienville, PA
                                                                                          16239 (via certified mail)


                                                                   32